277 F.2d 452
Richard N. LINGER, Appellant,v.UNITED STATES of America, Appellee.
No. 13804.
United States Court of Appeals Sixth Circuit.
Feb. 4, 1960.

Raymond, Chirco & Fletcher, Detroit, Mich., Robert A. Bell, Columbus, Ohio, Harry M. Nayer, Detroit, Mich., for appellant.
Charles K. Rice, Dept. of Justice, Washington, D.C., Hugh K. Martin, Columbus, Ohio, for appellee.
Before MILLER, CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
On motion of the Government and its confession of error,


2
It is ordered that the judgment of conviction be reversed and that this cause be remanded to the District Court for retrial.